ON PETITION POR REHEARING.
Scott, Chief Justice.
The defendants in error have filed a petition for a rehearing. It is here urged as in their brief filed on the original hearing that Laughlin’s application filed on May 14, 1908, was abandoned by him and superseded by his application filed on June 26, 1908. It was insisted on the former hearing.and here that the last application being complete in form and not in words expressly referring to the former application must be construed as an original application independent of the former. It will be remembered that the first application, which we held sufficient in form under the statute, was received and filed for record in the office of the State Engineer, and then returned Without approval or rejection to Laughlin with a request for additional information.
It is contended that an application such as this may be returned for correction or amendment, and will be allowed to be amended, provided that in the meantime no other valid application for a primary permit had intervened. The application of May 14, 1908, for the primary permit was not inherently defective. As said in the opinion filed, it “measured up to the requirement of the statute,” and the Engineer called for no amendment, but for additional information with reference to the application. This was fully discussed and we need not here go over the question again.
It is contended that from May 14, 1908, to June 26, following, was an unreasonable time for Laughlin to take in order to furnish the information called for. It does not appear from the record that Laughlin expressly abandoned his first application or that he was guilty of laches in furnishing the information called for. On the contrary, con*117sidering the character of the information called for and furnished, we are unable to understand how such laches could be imputed to him as would work an abandonment or forfeiture of his first application, which was pending at the time the permit was granted to the administrator of the Carroll estate.
We are of the opinion that all of the questions presented in this application were discussed and decided in'the original opinion and we adhere to the conclusion reached therein.

Rehearing denied.

Potter and Beard, JJ., concur.